internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-137099-03 date date legend parent sub1 sub2 state d1 d2 d3 d4 d5 dear this responds to a letter dated date requesting that parent be given an extension of time in which to elect to treat its subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code facts according to the information submitted parent is a state corporation which incorporated on d1 and elected to be an s_corporation effective d2 sub1 incorporated on d3 in state on d4 parent purchased percent of the stock of sub1 for cash sub2 incorporated on d5 in state parent transferred percent of its assets other than the stock of sub1 to sub2 in exchange for percent of sub2's stock parent intended to elect qsub status for sub1 and sub2 effective d2 and d5 respectively however due to inadvertence the elections were not filed timely law and analysis sec_1361 generally provides that an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides the definition of a small_business_corporation for purposes of subchapter_s sec_1361 provides that in order to be a small_business_corporation a domestic_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation as described in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub sec_1_1361-3 of the income_tax regulations provides that an s_corporation may elect to treat an eligible subsidiary as a qsub by filing the form prescribed by the service and that the election may be effective no more than two months and days prior to the date of the filing notice_2000_58 2000_2_cb_491 provides that form_8869 qualified_subchapter_s_subsidiary election should be used to elect qsub treatment sec_301_9100-1 generally permits the commissioner to grant a reasonable extension of time to make a regulatory election if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonable and in good fath and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election further sec_301_9100-2 provides automatic extensions of time for making certain elections and sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts provided and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly parent is granted an extension of time of days from the date of this letter to make elections to treat sub1 and sub2 as qsubs effective d2 and d5 respectively parent should submit properly completed forms to the appropriate service_center each with a copy of this letter copies are enclosed for that purpose except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described under any other provision of the code specifically no opinion is expressed or implied as to whether parent is a valid s_corporation or whether its subsidiaries sub1 and sub2 are otherwise eligible to be qsubs this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this letter are being sent to parent's authorized representatives sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copies of this letter copy for sec_6110 purposes cc
